DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Status of Claims
	
	This action is in response to REMARKS filed 02/22/2022. Claims 1, 3, 5-10, 20, 22, and 24-29 of US Application No. 16/293,991, filed on 02/20/2022, are currently pending and have been examined. Claims 1, 9, 10 and 20 have been amended, claims 2, 4, 11-19, 21, and 23 have been cancelled.

Response to Arguments
	The Applicant’s amendments with respect to the claim interpretation, under 35 U.S.C. §112f, have been fully considered, and are persuasive. Therefore, the previous §112f interpretation has been withdrawn. However, newly amended claims 9, and 10 contain limitations which require a new §112f interpretation. 

	The Applicant’s amendments with respect to the claim rejection of claims 1-10, under 35 U.S.C. §112b, have been fully considered, and are persuasive. Therefore, the previous rejections have been withdrawn. However, newly amended claims 9, and 10 contain limitations which require a new §112b rejection.

	The Applicant’s arguments with respect to the rejection, under 35 U.S.C. §102(a)(1), of claims 1 and 20 have been fully considered, and are persuasive. Therefore, the previous rejection is withdrawn.

	The Applicant’s arguments with respect to the rejection, under 35 U.S.C. §103, of claims 3, 5-10, 22, and 24-29 have been fully considered, and are persuasive. Therefore, the previous rejection is withdrawn.

	With respect to claim 1, the Applicant argues: 

“…Autran, however, does not teach or suggest the driver providing an offset value for each angle of view corresponding to a different steering angle, or such angle of view being modified to reflect such an offset value. Autran, therefore, does not teach or suggest at least "receiving, from a driver of the vehicle, a user input indicating an offset value for each of the plurality of preset display angles; modifying, based on the offset value, the plurality of preset display angles such that, in the lookup table, the plurality of steering angles respectively corresponds to a plurality of modified preset display angles" and "wherein, for generating the rear view image, the instructions, when executed by the processor, further cause the processor to control the system to perform: identifying, from the modified lookup table, a first preset display angle corresponding to the first steering angle, the first preset display angle being one of the modified preset display angles; and warping, based on the first preset display angle, the received image such that the generated rear view image reflects the first preset display angle," as recited in claim 1. Hence, claim 1 is patentable over Hitoshi and Autran, whether taken alone or in any proper combination.”

	Hitoshi discloses automatically modifying the angle of the view when reversing into a parking spot. Autran discloses manually selecting which part of the image is to be displayed on the screen. This may also include a different angle to be displayed such as when the vehicle is being reversed. (see ¶ [0041]-[0042]). While neither Autran nor Hitoshi explicitly disclose a lookup-table to modify the display, Luo discloses an improved LUT-based image warping for video cameras and teaches modifying the displayed pixels by modifying a lookup-table that correlates to the pixels, e.g., x,y positions. The combination of the three pieces of art disclose the entirety of the invention.

	If the lookup-table based image display of Luo is combined with Hitoshi then as the default viewing angle automatically changes to a better viewing angle for reversing; then the original viewing angle pixel positions of the lookup-table would be offset by an amount to display the new viewing angle. Similarly, if a user were to manually change the viewing angle, as in Autran, the pixels in the lookup-table would be offset to accurately reflect the newly selected viewing angle. 

	Therefore, the amendments overcome the previous rejections under 35 USC §102. However a new rejection under 35 USC §103 is made below.

	The Applicant's arguments with respect to claims 3, 5-10, 22, and 24-29 rejected under 35 U.S.C.  §103, are only directed towards the claims being dependent on an allowable claim. As discussed above a new rejection for the independent claims is made below. Therefore, this argument is moot. 

Claim Objections
	Claims 3 and 22 are objected to because of the following informalities: claims 3 and 22 depend from canceled claims 2 and 21, respectively.  Appropriate correction is required.

		
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

“…display unit is configured to display…” in claims 9 and 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

For instance, the display unit will be interpreted in light of ¶ [0032]: “…these block, units, and/or modules are physically implemented by electronic (or optical) circuits such as logic circuits, discrete components, processors,5 hard-wired circuits, memory elements, wiring connections, and the like. When the blocks, units, and/or modules are implemented by processors or similar hardware, they may be programmed and controlled using software (e.g., code) to perform various functions discussed herein. Alternatively, each block, unit, and/or module may be implemented by dedicated hardware10 or as a combination of dedicated hardware to perform some functions and a processor (e.g., one or more programmed processors and associated circuitry) to perform other functions…”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim limitations:

“…display unit is configured to display…” in claims 9 and 10.

invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed functions of the units as: 

“Those of ordinary skill in the art will appreciate that these block, units, and/or modules are physically implemented by electronic (or optical) circuits such as logic circuits, discrete components, processors,5 hard-wired circuits, memory elements, wiring connections, and the like. When the blocks, units, and/or modules are implemented by processors or similar hardware, they may be programmed and controlled using software (e.g., code) to perform various functions discussed herein. Alternatively, each block, unit, and/or module may be implemented by dedicated hardware10 or as a combination of dedicated hardware to perform some functions and a processor (e.g., one or more programmed processors and associated circuitry) to perform other functions. Each block, unit, and/or module of some exemplary embodiments may be physically separated into two or more interacting and discrete blocks, units, and/or modules without departing15 from the scope of the inventive concept. Further, blocks, units, and/or module of some exemplary embodiments may be physically combined into more complex blocks, units, and/or modules without departing from the scope of the inventive concept.” (See ¶ [0032])

There is no disclosure of any particular structure, either explicitly or inherently, to perform the converting, analyzing, detecting, determining, alarming, controlling. The use of the terms “…physically implemented…” is not adequate structure for performing the functions because they do not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “physically implemented” can be performed in any number of ways in hardware, software, or a combination of the two.

The specification does not provide sufficient details such that one of the ordinary skill in the art would understand which calculating structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre -AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(b)
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a)
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b)
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitoshi et al. (JP 2015-107675 A, “Hitoshi”) in view of Luo et al. (Improved LUT-Based Image Warping for Video Cameras, “Luo”) and in further view of Autran (US 2016/0325678 A1, “Autran”).

	Regarding claims 1 and 20, Hitoshi discloses a parking support device and teaches:

A system for displaying a rear view image of a vehicle comprising: (the present invention relates to a parking assistance apparatus that captures an image of the rear of a vehicle captured by an imaging device during backward parking and displays the image on a display device in a vehicle interior - See at least ¶ [0001])

a rear camera configured to capture a rear image view of the vehicle; (imaging device 200 is configured by a wide-angle camera attached to a suitable place at the rear of the vehicle - See at least ¶ [0009])

a steering angle sensor configured to sense a steering angle of a steering wheel of the vehicle; (vehicle information input unit, i.e., a steering angle sensor, inputs the steering angle - See at least ¶ [0011])

a display unit;  (display device 300 is installed in an appropriate place (such as on a dashboard or in front of a steering wheel) in which a driver in the vehicle compartment can easily view. The display device 300 may use the display unit of the navigation system - See at least ¶ [0009])

a data storage [] (The present invention can also be realized by supplying software (program) that realizes parking assistance to a system or device via a network or various storage media, and the computer of the system or device reads and executes the program - See at least ¶ [0032]) defining a respective correspondence between a plurality of steering angles (Reference numeral 102 denotes a vehicle information input unit, which inputs a steering angle, a vehicle speed, and a yaw rate as vehicle information when reversing, and temporarily records the information - See at least ¶ [0011]) and a plurality of preset display angles; (the image captured by the image input unit 101 is set to be converted into an image in which the shooting direction is virtually changed such that the reference point P is at the center of the image, i.e., the direction where the vehicle is to move backwards - See at least ¶ [0013]-[0015] and Fig. 6; the trajectory, direction of the move is based on the steering angle, the vehicle speed, and the yaw rate input in step S1 - See at least ¶ [0021])

a processor; and (The parking assistance device 100 as described above can be realized by a computer device provided with a microprocessor, a memory, and the like - See at least ¶ [0017])

memory (The parking assistance device 100 as described above can be realized by a computer device provided with a microprocessor, a memory, and the like - See at least ¶ [0017]) storing instructions that, when executed by the processor, cause the processor to control the system to perform: (the present invention can also be realized by supplying software (program) for realizing parking assistance to a system or apparatus via a network or various storage media, and the computer of the system or apparatus reads and executes the program - See at least ¶ [0032])

receiving, from the rear camera, an image capturing the rear view of the vehicle; (During the backward parking, the parking assistance device 100 captures an image of the rear of the vehicle captured by the imaging device 200 and displays the image on the display device 300 in the passenger compartment. The imaging device 200 is configured by a wide-angle camera attached to a suitable place at the rear of the vehicle, such as a back door or a bumper - See at least ¶ [0009])

receiving, from the steering angle sensor, a first sensed steering angle of the steering wheel; (Reference numeral 102 denotes a vehicle information input unit, which inputs steering angle, vehicle speed, and yaw rate as vehicle information at the time of reverse movement and temporarily records them - See at least ¶ [0011])

detecting whether the vehicle is moving backward; and (Reference numeral 102 denotes a vehicle information input unit, which inputs steering angle, vehicle speed, and yaw rate as vehicle information at the time of reverse movement and temporarily records them - See at least ¶ [0011])

in response to determining that the vehicle is moving backward, performing: (The flowchart of FIG. 2 is started when the vehicle retreats, and loops, i.e., when it is determined the vehicle is moving backwards - See at least ¶ [0018])

determining, based on the received steering angle, a driving direction of the vehicle; (In step S1, the vehicle information input unit 102 inputs the steering angle, the vehicle speed, and the yaw rate and temporarily records them - See at least ¶ [0018]; In step S5, the predicted trajectory calculation unit 104 calculates the predicted trajectory R of the vehicle 51, as shown in FIG. 3, based on the steering angle, the vehicle speed, and the yaw rate input in step S1 - See at least ¶ [0021])

generating, based on received image and the determined driving direction of the vehicle, (Therefore, as shown in FIG. 6A, the reference point P is set to be converted into an image in which the shooting direction is virtually changed such that the center of the image is located. At this time, the reference point P may be marked on the image. Also, it may be possible to correct curved distortion or the like.” (¶ [0026]) Thus, the image is modified in order change the view from a direct display rearwards to a display of the center (width) of the parking frame. (¶ [0023])) a rear view image showing the rear view directed in the determined driving direction of the vehicle; (The trajectory R illustrates that the reference point is the widthwise center of the parking frame, i.e., the park space, the vehicle is attempting to park into. In other words the center of the adjusted image is aligned with reference point P, reference point P is along the path of trajectory into a parking spot, i.e., a rear view image showing the rear view directed in the determined driving direction of the vehicle - See at least ¶ [0018]-[0026] and Fig. 3, 6a and 6b)
 
causing the generated rear view image to be displayed via the display unit, (In step S25, the display image set in steps Sl7 and S24, i.e., the modified image, is output to the display device 300 - See at least ¶ [0028])

wherein, for generating the rear view image, the instructions, when executed by the processor, further cause the processor to control the system to perform: (the present invention can also be realized by supplying software (program) for realizing parking assistance to a system or apparatus via a network or various storage media, and the computer of the system or apparatus reads and executes the program - See at least ¶ [0032])

identifying, from the modified [], a first preset display angle corresponding to the first steering angle, the first preset display angle being one of the modified preset display angles; and  warping, based on the first preset display angle, the received image such that the generated rear view image reflects the first preset display angle. (Therefore, as shown in FIG. 6A, the reference point P is set to be converted into an image in which the shooting direction is virtually changed such that the center of the image is located. At this time, the reference point P may be marked on the image. Also, it may be possible to correct curved distortion or the like.” (¶ [0026]) Thus, the image is modified in order change the view from a direct display rearwards to a display of the center (width) of the parking frame. (¶ [0023]))

	Hitoshi does not explicitly teach storing a lookup table. However, Luo discloses an improved LUT-based image warping for video cameras and teaches: 

storing a lookup table (the purpose of this paper is using image warping to perform geometry transformation for video cameras, such as distortion correction, viewpoint changes, image unrolling for omnidirectional images, etc. Considering that processing speed and power consumption are important for mobile applications, especially for high resolution images, we adopt a LUT-based approach to warp images in this paper)

	In summary, Hitoshi discloses adjusting the displayed rear image based on the trajectory of the vehicle, i.e., steering angle. Hitoshi does not explicitly teach that this adjustment occurs by referring to a lookup-table. However, Luo discloses an improved LUT-based image warping for video cameras and teaches that image warping is used in robotics, vision-based intelligent transportation systems, and with fish-cameras. (pg. 453, §I. Introduction, ¶ 1) Luo further teaches that the image processing techniques used for transforming the image fall broadly into two categories on-line calculations or LUT based, with the ladder being preferable to mobile applications, i.e., robotics or transportation systems. (pg. 453, §I. Introduction, ¶ 2)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi to provide for the improved LUT-based image warping, as taught in Luo, to compress the LUT and save memory size efficiently, and hence resolve the problems of complexity and bandwidth requirements. (At Luo pg. 460, §VI. Conclusion, ¶ 1)	

	Hitoshi does not explicitly teach the lookup table. However, Luo further teaches:

the lookup table (the purpose of this paper is using image warping to perform geometry transformation for video cameras, such as distortion correction, viewpoint changes, image unrolling for omnidirectional images, etc. Considering that processing speed and power consumption are important for mobile applications, especially for high resolution images, we adopt a LUT-based approach to warp images in this paper)

	The combination of Hitoshi and Luo does not explicitly teach receiving, from a driver of the vehicle, a user input indicating an offset value for each of the plurality of preset display angles; modifying, based on the offset value, the plurality of preset display angles such that, the plurality of steering angles respectively corresponds to a plurality of modified preset display angles. However, Autran discloses a device and method for rear-view vision with electronic display for a vehicle and teaches:


receiving, from a driver of the vehicle, a user input indicating an offset value for each of the plurality of preset display angles; (the manual adjustment means 25, 35 may be added to the device 1, i.e., a display adjustment unit,  so that the part of the image to be displayed on the screen or screens 41, 51 can be selected manually - See at least ¶ [0041]) modifying, based on the offset value, the plurality of preset display angles such that, [], the plurality of steering angles respectively corresponds to a plurality of modified preset display angles (the device 1 comprises means 26, 36 for adapting the image selection for reversing. Adjustment means 26, 36 are advantageously configured to enable the part of the image to be displayed on the screen or screens 41, 51 to be selected manually in the case of reversing - See at least ¶ [0042])

	In summary, Hitoshi discloses changing the rear image angle of display as the vehicle moves backwards. Luo discloses using lookup tables to perform image transformations. Autran discloses a device and method for rear-view vision with electronic display for a vehicle and teaches allowing the user to manually adjust the angle of view of the image while reversing the vehicle. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi and Luo to provide for device and method for rear-view vision with electronic display for a vehicle, as taught in Autran, to omit the rear window in certain vehicles because this rear window is costly. (At Autran ¶ [0002])

	Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Luo and Autran, as applied to claims 1 and 20, and in further view of Kim et al. (KR20160095528A, “Kim”).

	Regarding claim 3 and 22, Hitoshi does not explicitly teach, but Luo further teaches:

setting the lookup table (the purpose of this paper is using image warping to perform geometry transformation for video cameras, such as distortion correction, viewpoint changes, image unrolling for omnidirectional images, etc. Considering that processing speed and power consumption are important for mobile applications, especially for high resolution images, we adopt a LUT-based approach to warp images in this paper)

	The combination of Hitoshi, Luo, and Autran does not explicitly teach further comprising an eyeball recognition sensor configured to sense an eyeball position of a driver, wherein the image processing unit sets the lookup table according to the eyeball position of the driver that is sensed by the eyeball recognition sensor, and corrects the image in the direction where the vehicle is to move backward. However, Kim discloses a vehicle image display device and control method thereof and teaches:

wherein: the system comprises an eyeball recognition sensor configured to detect an eyeball position of a driver of the vehicle, (the controller may detect positions of a face and eyes of the vehicle driver based on an image of the vehicle driver photographed by the at least one camera, i.e., an eyeball recognition sensor - See at least ¶ [0012]) the instructions, when executed by the processor, further cause the processor to control the system (The present invention described above can be embodied as computer readable codes on a medium in which a program is recorded. The computer-readable medium includes all kinds of recording devices in which data that can be read by a computer system is stored - See at least ¶ [0109]) to perform setting the [image] based on the detected eyeball position. (the controller may receive an input image photographed outside the vehicle; generate a corrected image corresponding to the input image based on at least one of a plurality of feature points detected from the input image and a gaze angle of the vehicle driver looking at the output unit; And output the generated corrected image to the output unit - See at least ¶ [0016])

	In summary, Hitoshi discloses changing the rear image angle of display as the vehicle moves backwards. Luo discloses using lookup tables to perform image transformations. The combination of Hitoshi and Luo does not explicitly disclose an eyeball recognition sensor configured to detect an eyeball position of a driver of the vehicle, and the instructions, when executed by the processor, further cause the processor to control the system to perform setting the lookup table based on the detected eyeball position. However, Kim discloses a vehicle image display device and control method thereof and teaches generating a corrected image corresponding to the feature points detected from the image input and a gaze angle of the vehicle driver looking at the output unit.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi, Luo, and Autran to provide for vehicle image display device and control method thereof, as taught in Kim, to improve driver convenience. (At Kim ¶ [0003])	

	Claims 5-9 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi in view of Luo and Autran, as applied to claims 1 and 20, in view of Otsuka et al. (US 2007/0206833 A1, “Otsuka”).

	Regarding claims 5 and 24, Hitoshi discloses adding the position of an obstacle behind the vehicle to the display image. Hitoshi does not explicitly teach analyzing the received image to detect an obstacle. However, Otsuka discloses an obstacle detection system and teaches:

wherein the instructions, when executed by the processor, further cause the processor to control the system to perform (the processing unit 202 includes: a video input unit 303 for controlling the input of image data received from the camera 201; a memory 302 for storing image data inputted from the camera, image data that has been subjected to image processing, and a program used for the image processing: a CPU 301 for performing image processing, and processing of detecting an obstacle - See at least ¶ [0024]) analyzing the received image to detect an obstacle. (image data which is imaged by the camera 201 is inputted into a processing unit 202 through a communication line 209. The processing unit 202 identifies an obstacle and the positional relationship between the detected obstacle and the host vehicle - See at least ¶ [0020] and Fig. 2)

	In summary, Hitoshi teaches that a detected obstacle may be added to the displayed image. Hitoshi does not disclose how the object is detected. However, Otsuka discloses and obstacle detection system and teaches that a processing unit receives image data from a camera, e.g., a rear facing camera, and analyzes the data to determine obstacles or objects in the view of the camera. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi, Luo, and Autran to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])	

	Regarding claims 6 and 25, Hitoshi does not explicitly teach, but Otsuka further teaches:

wherein the instructions, when executed by the processor, further cause the processor to control the system to perform: (the processing unit 202 includes: a video input unit 303 for controlling the input of image data received from the camera 201; a memory 302 for storing image data inputted from the camera, image data that has been subjected to image processing, and a program used for the image processing: a CPU 301 for performing image processing, and processing of detecting an obstacle - See at least ¶ [0024])

determining a possibility of a collision of the vehicle with the detected obstacle; and  controlling the vehicle to prevent the collision with the detected obstacle based on the detected collision possibility. (When the processing unit 202 detects an obstacle in a path of the vehicle, i.e., a possibility of collision, the processing unit 202 outputs an instruction signal to the BCU 203 to generate the braking force, i.e., prevents a collision - See at least ¶ [0021])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi, Luo, and Autran to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claims 7 and 26, Hitoshi does not explicitly teach, but Otsuka further teaches: 

wherein, for controlling the vehicle to prevent the collision with the detected obstacle, the instructions, when executed by the processor, further cause the processor to control the system to perform: (the processing unit 202 includes: a video input unit 303 for controlling the input of image data received from the camera 201; a memory 302 for storing image data inputted from the camera, image data that has been subjected to image processing, and a program used for the image processing: a CPU 301 for performing image processing, and processing of detecting an obstacle - See at least ¶ [0024])  

determining whether the determined possibility of the collision meets a preset threshold value; and (the processing unit, in conjunction with an audio output unit, determine if the distance between the obstacle and the vehicle is a specified value or less, i.e., a preset threshold value - See at least claim 2)

in response to determining that the determined possibility of the collision meets the preset threshold value, causing an alarm to be output to a driver of the vehicle. (audio output unit outputs a sound if the distance between the obstacle and vehicle is a specified value or less - See at least claim 2 and ¶ [0042])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi, Luo, and Autran to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claims 8 and 27, Hitoshi does not explicitly teach, but Otsuka further teaches: 

for preventing the collision with the detected obstacle, the instructions, when executed by the processor, further cause the processor to control the system to perform: (the processing unit 202 includes: a video input unit 303 for controlling the input of image data received from the camera 201; a memory 302 for storing image data inputted from the camera, image data that has been subjected to image processing, and a program used for the image processing: a CPU 301 for performing image processing, and processing of detecting an obstacle - See at least ¶ [0024])  

determining whether the determined possibility of the collision meets a preset threshold value; and (the processing unit, in conjunction with an audio output unit, determine if the distance between the obstacle and the vehicle is a specified value or less, i.e., a preset threshold value - See at least claim 2)

4 / 12Application No. 16/293,991Attorney Docket No. 030221-004 in response to determining that the determined possibility of the collision meets the preset threshold value, controlling a brake of the vehicle to stop the vehicle. (when the obstacle is getting nearer, i.e., a distance threshold/value, an alarm is issued from the audio output controller 305 through the speaker 204 if necessary, or the brake 207 is controlled from the brake control unit 206 through the serial interface 306 so as to reduce the speed - See at least ¶ [0042])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi, Luo, and Autran to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Regarding claims 9 and 28, Hitoshi does not explicitly teach, but Otsuka further teaches:

synthesizing an overlay image representing the detected obstacle; and causing the display unit to display the synthesized overlay image over the displayed rear view image. (an area in which the difference in brightness occurs as a result of the calculation of the difference is output as a three-dimensional object. As an output method, the result of detecting an obstacle is displayed on a screen of the navigation monitor 203 in a superimposed manner, i.e., a synthesized obstacle overlay. A position at which the Superimposition is carried out corresponds to an area that is the closest to the vehicle 205 among areas in which the difference in brightness occurs as a result of the calculation of the difference - See at least ¶ [0042])

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi, Luo, and Autran to provide for the obstacle detection device, as taught in Otsuka, to detect a three-dimensional object by use of a single-eyed camera with a higher degree of accuracy by eliminating false detection of an obstacle. (At Otsuka ¶ [0003])

	Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi, as applied to claims 1 and 20, in view of Gibson et al. (US 2014/0176605 A1, “Gibson”).

	Regarding claims 10 and 19, Hitoshi does not explicitly teach wherein the display unit is configured to: synthesize an image representing a trajectory of the vehicle; and display the synthesized overlay image over the displayed rear view image. However, Gibson discloses a driver assistance system for a vehicle and teaches: 

synthesizing an image representing a trajectory of the vehicle; and (the overlays 22 represent predicted vehicle trajectories based on certain data concerning the vehicle 11 - See at least ¶ (0015)) causing the display unit to display the synthesized overlay image over the displayed rear view image. (image processing board 18 communicates with and receives images from the image sensor 12 and transmits the images to other vehicular devices, such as an in-cabin display 19. Processor 24 selects an overlay 22 to add to the images prior to sending the images to the in-cabin display 19 - See at least ¶ [0014])

	In summary, Hitoshi discloses a parking support device and teaches determining a trajectory of the vehicle and providing a message regarding steering correction for the user to follow in order to drive the vehicle in a correct trajectory (¶ [0029]) Hitoshi does not explicitly teach wherein the display unit synthesizes a vehicle trajectory overlay of the vehicle with the image in the direction where the vehicle is to move backward, and displays a synthesized result. However, Gibson discloses a driver assistance system for a vehicle and teaches that when the vehicle is backing up, e.g., reversing into a parking space, a trajectory overlay is selected and combined with the image of the rear of the vehicle captured by the camera system.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the parking support device of Hitoshi, Luo, and Autran to provide for the driver assistance system, as taught in Gibson, to reduce the number of separate part numbers that are associated with variations on programming for essentially the same camera. (At Gibson ¶ [0003])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662